 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11 Kandypens, Inc., a Delaware           Case No. 2:20-cv-00358 GW (KSx)
   corporation,
12
                      Plaintiff,
13
                vs.                      STIPULATED PROTECTIVE ORDER
14
   Puff Corp., a Delaware corporation,
15
16                    Defendant.

17 Puff Corp., a Delaware corporation,
18                    Counterclaimant,
19              vs.
20 Kandypens, Inc., a Delaware
21 corporation,
22                    Counterclaim-
                      Defendant.
23
24
25
26
27
28

                              STIPULATED PROTECTIVE ORDER
 1          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based
 2 on the parties’ Proposed Stipulated Protective Order (“Stipulation”) filed on
 3 March 26, 2020, the terms of the protective order to which the parties have
 4 agreed are adopted as a protective order of this Court (which generally shall
 5 govern the pretrial phase of this action) except to the extent, as set forth below,
 6 that those terms have been modified by the Court’s amendment of paragraphs
 7 4(e), 5(c), 6, 7, 13, and 19 of the Stipulation.
 8
 9       AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
10                                 MODIFIED BY THE COURT1
11
12          Subject to the provisions of Rule 26 of the Federal Rules of Civil Procedure,
13 Plaintiff and Counterclaim-Defendant Kandypens, Inc. (“Kandypens” or “Plaintiff”)
14 and Defendant and Counterclaimant Puff Corp. (“Puffco” or “Defendant”)
15 (collectively, the “Parties”), by and through their respective counsel of record in this
16 action (the “Action”), hereby stipulate and agree that discovery in this Action is
17 likely to involve production of confidential, proprietary, or private information for
18 which special protection from public disclosure and from use for any purpose other
19 than prosecuting this litigation may be warranted. Such confidential and proprietary
20 materials and information consist of, among other things, trade secrets, confidential
21 business, technical, or financial information, information regarding confidential
22 business practices, or other confidential research, development, or commercial
23 information (including potentially information implicating privacy rights of third
24 parties), information otherwise generally unavailable to the public, or which may be
25 privileged or otherwise protected from disclosure under state or federal statutes,
26
27   1
       The Court’s additions to the agreed terms of the Protective Order are generally indicated in bold
28   typeface, and the Court’s deletions are indicated by lines through the text being deleted.

                                                      2
                                      STIPULATED PROTECTIVE ORDER
 1 court rules, case decisions, or common law. Accordingly, to expedite the flow of
 2 information, to facilitate the prompt resolution of disputes over confidentiality of
 3 discovery materials, to adequately protect information the Parties are entitled to
 4 keep confidential, to ensure that the Parties are permitted reasonable necessary uses
 5 of such material in preparation for and in the conduct of trial, to address their
 6 handling at the end of the litigation, and serve the ends of justice, a protective order
 7 for such information is justified in this matter. It is the intent of the Parties that
 8 information will not be designated for tactical reasons and that nothing be
 9 designated without a good faith belief that it has been maintained in a confidential,
10 non-public manner, and there is good cause why it should not be part of the public
11 record of this case.
12         Additionally, the Parties are direct competitors in their industry who are both
13 involved in the ongoing improvement of existing products and development of new
14 products. A two-tier protective order, in which some information exchanged in
15 discovery will not be permitted to be shared with the parties’ competitive decision-
16 makers or those involved in product development and patent prosecution, is
17 necessary to protect the Parties’ competitive interests.
18         Accordingly, the Parties hereby stipulate to and petition the Court to enter the
19 following Stipulated Protective Order.
20         1.     This Stipulated Protective Order shall apply to all materials, documents
21 and information (including copies, excerpts and summaries of such materials,
22 documents, and information) designated as “CONFIDENTIAL” or “HIGHLY
23 CONFIDENTIAL” under Paragraph 2 below, and produced by any party or non-
24 party during the course of the Action, including materials, documents and
25 information produced pursuant to Rules 26, 33, or 34 of the Federal Rules of Civil
26 Procedure, or by informal request or agreement, answers to interrogatories and
27 requests for admissions, documents subpoenaed in connection with deposition
28 testimony, and deposition transcripts (hereinafter referred to collectively as
                                                 3
                                  STIPULATED PROTECTIVE ORDER
 1 “Discovery Materials”). The parties acknowledge that this Order does not confer
 2 blanket protections on all disclosures or responses to discovery and that the
 3 protection it affords from public disclosure and use extends only to the limited
 4 information or items entitled to confidential treatment under applicable law. The
 5 Parties further acknowledge, as set forth below, that this Stipulated Protective Order
 6 does not entitle them to file confidential information under seal; Civil Local Rule
 7 79-5 sets forth the procedures that must be followed and the standards that will be
 8 applied when a party seeks permission from the Court to file material under seal.
 9         2.     Any information disclosed in discovery by a party or non-party may be
10 designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL” by any party
11 or non-party in good faith. For the purposes of this Stipulated Protective Order:
12                a.    “CONFIDENTIAL” means material that: (i) has not already been
13 made publicly known by the party, (ii) the party in the ordinary course of business
14 does not or would not disclose to third parties except in confidence, or (iii) that the
15 party is under a preexisting obligation to maintain as confidential or private.
16                b.    “HIGHLY CONFIDENTIAL” means material that constitutes,
17 reflects or discloses information that has not already been made publicly known by
18 the producing party and is of a proprietary business or technical nature that could be
19 of value to a competitor or potential customer of the party and/or cause harm to the
20 competitive position of the producing party. Examples of such information or
21 materials include, but are not limited to, non-public financial data, marketing,
22 technical, or business plans, documents that would reveal trade secrets or business
23 strategy, specifications and design documents, schematics, flowcharts, object
24 diagrams, source code, blueprints, drawings, data, information relating to future
25 products, or confidential agreements or relationships with third parties. Such
26 information also includes information pertaining to customers that is not publicly
27 available, including but not limited to private consumer information that contains
28 identifying, contact, or private financial information.
                                               4
                                 STIPULATED PROTECTIVE ORDER
 1         Any party may seek an amendment to the Protective Order to designate
 2 confidential documents and information in addition to the categories described in
 3 this Paragraph 2 before production of any such documents and information. The
 4 parties agree to meet and confer in good faith and attempt to reach an agreement on
 5 any request by a party to designate such additional categories of confidential
 6 documents or information. It is the intent of the parties that information will not be
 7 designated as confidential for tactical reasons and that nothing shall be so designated
 8 without a good faith belief that it has been maintained in a confidential, non-public
 9 manner, and that there is good cause why it should not be part of the public record
10 of this case.
11         3.      “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL” Discovery
12 Materials shall not be disclosed by any means to any person or entity for any
13 purpose whatsoever except the prosecution or defense of this Action.
14         4.      “CONFIDENTIAL” Discovery Materials may only be disclosed to the
15 following persons:
16                 a.   Attorneys of record or in-house or retained counsel for the
17 Parties in the Action and the staff of their respective law firms or in-house legal
18 departments working on this case, including all partners and associate attorneys of
19 such attorneys’ law firms or in-house counsels’ legal departments and all clerks,
20 employees, independent contractors, investigators, paralegals, assistants, secretaries,
21 staff and stenographic, computer, audio-visual and clerical employees and agents
22 thereof when operating under the direct supervision of such partners or associate
23 attorneys and who are actually working on Action, all of whom shall be bound by
24 this Stipulated Protective Order;
25                 b.   Experts or consultants for each side retained for the purpose of
26 assisting counsel in the prosecution or defense of this Action or testifying at trial, to
27 the extent deemed necessary in good faith by the retaining counsel to enable a
28 consultant or expert to evaluate the proposed retention and/or provide such
                                                5
                                  STIPULATED PROTECTIVE ORDER
 1 assistance or testimony (plus such clerical personnel of each such consultant or
 2 expert required to carry out duties assigned to them by each consultant or expert),
 3 and provided that the expert, consultant or other personnel are not competitors of, or
 4 are employed by competitors of, the party that owns the “CONFIDENTIAL”
 5 Discovery Materials, and will not gain any competitive advantage by having access
 6 to the “CONFIDENTIAL” Discovery Materials;
 7                c.    Named Parties or the Parties’ officers, directors, partners and
 8 employees whom counsel in good faith believes are reasonably necessary to assist
 9 counsel in this case;
10                d.    Persons noticed for depositions or designated as trial witnesses
11 (and their counsel, if any) to the extent reasonably deemed by counsel to be
12 necessary in good faith in connection with that person’s testimony or counsel’s
13 preparation of their case, and provided that such persons are not third party/non-
14 party competitors of, or employed by third party/non-party competitors of, the party
15 that owns the “CONFIDENTIAL” Discovery Materials, and will not gain any
16 competitive advantage by having access to the “CONFIDENTIAL” Discovery
17 Materials;
18                e.    The Court and Court personnel to whom disclosure is reasonably
19 necessary for this litigation;
20                f.    Stenographic reporters and videographers engaged for
21 depositions or other proceedings necessary for the conduct of this case;
22                g.    Professional jury or trial consultants, mock jurors, and
23 Professional Vendors to whom disclosure is reasonably necessary for the Action;
24                h.    Any mediator or settlement officer, and their supporting
25 personnel, mutually agreed upon by any of the parties engaged in settlement
26 discussions;
27                i.    Outside photocopying, data processing or graphic services
28 employed by a party or its counsel to assist in this Action; and
                                                6
                                    STIPULATED PROTECTIVE ORDER
 1                j.    Any person who created, authored or received the particular
 2 information sought to be disclosed to that person.
 3         5.     “HIGHLY CONFIDENTIAL” Discovery Material may only be
 4 disclosed to the following persons:
 5                a.    Attorneys of record or in-house or retained counsel for the
 6 parties in the Action and the staff of their respective law firms or in-house legal
 7 departments working on this case, including all partners and associate attorneys of
 8 such attorneys’ law firms and all clerks, employees, independent contractors,
 9 investigators, paralegals, assistants, secretaries, staff and stenographic, computer,
10 audio-visual and clerical employees and agents thereof when operating under the
11 direct supervision of such partners or associate attorneys and who are actually
12 working on the Action, all of whom shall be bound by this Stipulated Protective
13 Order;
14                b.    Experts or consultants for each side retained for the purpose of
15 assisting counsel in the prosecution or defense of this Action or testifying at trial, to
16 the extent deemed necessary in good faith by the retaining counsel to enable a
17 consultant or expert to evaluate the proposed retention and/or provide such
18 assistance or testimony (plus such clerical personnel of each such consultant or
19 expert required to carry out duties assigned to them by each consultant or expert),
20 and provided that the expert, consultant or other personnel are not competitors of, or
21 employed by competitors of, the party that owns the Restricted Discovery Materials,
22 and will not gain any competitive advantage by having access to the Restricted
23 Discovery Materials;
24                c.    The Court and Court personnel to whom disclosure is reasonably
25 necessary for this Action;
26                d.    Professional jury or trial consultants, mock jurors, and
27 Professional Vendors to whom disclosure is reasonably necessary for the Action;
28
                                                7
                                  STIPULATED PROTECTIVE ORDER
 1                e.    Any mediator or settlement officer, and their supporting
 2 personnel, mutually agreed upon by any of the parties engaged in settlement
 3 discussions;
 4                f.    Stenographic reporters and videographers engaged for
 5 depositions or other proceedings necessary for the conduct of this case; and
 6                g.    Any person who created, authored or previously received the
 7 particular HIGHLY CONFIDENTIAL information sought to be disclosed.
 8         Except as permitted above, “HIGHLY CONFIDENTIAL” Discovery
 9 Materials shall not be furnished, shown or disclosed to the Parties or Parties’
10 officers, directors, partners and employees. But such materials may be used to
11 examine any author(s) or recipient(s) of the document, employees of the designating
12 party, or expert witnesses for the designating party who have been provided the
13 “HIGHLY CONFIDENTIAL” Discovery Materials.
14         6.     Nothing in this Stipulated Protective Order shall prohibit disclosure of
15 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Discovery Material in
16 response to compulsory process (e.g., subpoena) or the process of any governmental
17 regulatory agency. If any person subject to this Stipulated Protective Order,
18 including a person subject to a Confidentiality Agreement under this Stipulated
19 Protective Order, is served with such process or receives notice of any subpoena or
20 other discovery request seeking “CONFIDENTIAL” or “HIGHLY
21 CONFIDENTIAL” Discovery Material, such person shall promptly notify the
22 Designating Party of such process or request, shall cooperate with respect to all
23 reasonable procedures sought to be pursued by the Designating Party whose
24 protected material may be affected, and shall afford a reasonable opportunity for the
25 Designating Party to oppose the process or to seek a protective order. Nothing in
26 this Protective Order should be construed as authorizing a Receiving Party in
27 this action to disobey a lawful directive from another court.
28         7.     Before disclosing “CONFIDENTIAL” Discovery Materials to persons
                                               8
                                 STIPULATED PROTECTIVE ORDER
 1 within the categories in Paragraphs 4(b), (d), (g), (i) and (j) above, the attorney
 2 disclosing the materials shall advise such persons of the restrictions of this
 3 Stipulated Protective Order and obtain written assurance in the form attached as
 4 Exhibit A that such person will be bound by its provisions. By signing this
 5 Stipulated Protective Order, counsel shall bind the parties whom they represent.
 6 Counsel for the party seeking to disclose “CONFIDENTIAL” Discovery Materials
 7 to any person pursuant to Paragraphs 4(b), (d), (g), (i) and (j) shall be responsible for
 8 retaining the executed originals of all such Confidentiality Agreements and
 9 certifying that such individuals have complied with the requirements of the
10 Protective Order.
11         8.    Before disclosing “HIGHLY CONFIDENTIAL” Discovery Materials
12 to persons within the categories in Paragraphs 5(b), (d) and (g) above, the attorney
13 disclosing the materials shall advise such persons of the restrictions of this
14 Stipulated Protective Order and obtain written assurance in the form attached as
15 Exhibit A that such person will be bound by the provisions of the Protective Order.
16 By signing this Stipulated Protective Order, counsel shall bind the parties whom
17 they represent. Counsel for the party seeking to disclose “HIGHLY
18 CONFIDENTIAL” Discovery Materials to any person pursuant to Paragraphs 5(b),
19 (d) and (g) shall be responsible for retaining the executed originals of all such
20 Confidentiality Agreements and certifying that such individuals have complied with
21 the requirements of the Protective Order.
22         9.    All “CONFIDENTIAL” Discovery Materials shall be designated and
23 marked “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” prior to their
24 production. All “HIGHLY CONFIDENTIAL” Discovery Materials shall be
25 designated and stamped “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
26 ONLY – SUBJECT TO PROTECTIVE ORDER” prior to their production. In the
27 event that a party inadvertently fails to designate any “CONFIDENTIAL” or
28 “HIGHLY CONFIDENTIAL” Discovery Materials, the producing party may
                                               9
                                 STIPULATED PROTECTIVE ORDER
 1 thereafter make such a designation by notifying the receiving party in writing, and
 2 the initial failure to so mark material shall not be deemed a waiver of its
 3 confidentiality.
 4         10.    In connection with the taking of any deposition in the Action:
 5                a.    The party who noticed or requested the deposition shall, prior to
 6 the commencement of testimony at such deposition, serve a copy of the Protective
 7 Order in the Action upon the officer reporting the deposition. Such officer shall
 8 acknowledge service of a copy of the Protective Order in the Action, and shall agree
 9 that he/she, his/her employees, and his/her agents shall be bound by the terms of the
10 Order, and shall make no use or disclosure of “CONFIDENTIAL” or “HIGHLY
11 CONFIDENTIAL” Discovery Materials unless expressly permitted by the terms of
12 the Protective Order in the Action, or by the express consent of all parties and any
13 designating person who are or may become subject to the provisions of the
14 Protective Order in the Action. Such officer shall provide copies of the deposition
15 transcript or deposition exhibits only to attorneys for the parties and, if the
16 deposition is of a third person or entity, to that deponent or his/her attorney unless
17 otherwise agreed by the disclosing entity.
18                b.    Counsel for any party hereto may, either during any such
19 deposition or within thirty days of receipt of the transcript, designate any specific
20 portion of the deposition transcript along with the deposition exhibits, as
21 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Discovery Material. If the
22 deposition is of a third person or entity not joined herein, that third person or entity
23 may use the same designation process set forth in this Paragraph.
24                c.    Relating to deposition testimony, the witness or his counsel may
25 invoke the provisions of the Protective Order in the Action by stating on the record
26 during the deposition that specific testimony relating to or containing
27 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” information given at the
28 deposition is designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” No
                                               10
                                 STIPULATED PROTECTIVE ORDER
 1 person shall attend those portions of the depositions designated “CONFIDENTIAL”
 2 or “HIGHLY CONFIDENTIAL” unless such person is an authorized recipient of
 3 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” information under the terms
 4 of this Protective Order, or in the event the parties have agreed to use
 5 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Discovery Material to
 6 examine a non-party witness who has refused to sign the form specified in
 7 Paragraph 7 or 8, above, whichever is applicable. Any court reporter who
 8 transcribes “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” testimony in the
 9 Action at a deposition shall agree, before transcribing any such testimony, that all
10 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” testimony is and shall remain
11 as such and shall not be disclosed except as provided in this Protective Order; copies
12 of any transcript, reporter’s notes, or any other transcription records of any such
13 testimony prepared by the court reporter, will be marked “CONFIDENTIAL” or
14 “HIGHLY CONFIDENTIAL,” as appropriate, and will be retained in absolute
15 confidentiality and safekeeping by such reporter or delivered to the attorneys of
16 record or filed under seal with the Court.
17               d.      Counsel for the person being deposed shall, within thirty days
18 after the transcript has been received by such counsel, be permitted to designate any
19 portions of the transcript which contain testimony concerning “CONFIDENTIAL”
20 or “HIGHLY CONFIDENTIAL” Discovery Materials and not so designated during
21 deposition testimony, which portions after such designation shall be treated as
22 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Discovery Materials. In the
23 event a party discloses information later designated “CONFIDENTIAL” or
24 “HIGHLY CONFIDENTIAL” to an entity or person not listed in Paragraphs 4 or 5,
25 as applicable, that party will have those documents returned to the party and take all
26 reasonable and appropriate steps to ensure that the material does not become
27 publicly available.
28         11.   When a party to this Stipulated Protective Order designates the
                                                11
                                 STIPULATED PROTECTIVE ORDER
 1 testimony (including proposed testimony) of a person being deposed as
 2 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Discovery Material, and
 3 objection is made to such designation, such testimony shall not be withheld because
 4 such objection has been made to the “CONFIDENTIAL” or “HIGHLY
 5 CONFIDENTIAL” designation. Such testimony shall be treated as
 6 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Discovery Material, as
 7 designated, until a stipulation or order on motion that it should not be so treated.
 8         12.    A privilege or protection is not waived by disclosure connected with
 9 the Action. If a party inadvertently produces information that it later discovers, or in
10 good faith later asserts, to be privileged or otherwise protected from disclosure, the
11 producing party must immediately notify all Parties in writing of the inadvertent
12 production and the basis for the privilege or other protection from production, and
13 request in writing the return or confirmed destruction of the privileged or protected
14 information. Within five business days of receiving such notification, and in
15 compliance with the receiving parties’ ethical obligations under the law, all
16 receiving parties who have not already reviewed such materials or who have
17 reviewed the materials but do not contest the applicability of the privilege asserted
18 must return or confirm destruction of all such materials, including copies and/or
19 summaries thereof. However, should a receiving party contest the applicability of a
20 privilege asserted with respect to an inadvertently produced document which the
21 receiving party has already reviewed, the receiving party may temporarily retain the
22 document or documents at issue for the sole purpose of contesting the applicability
23 of the privilege asserted. Within two (2) business days of the issuance of a court
24 order deeming the contested documents at issue privileged, however, the receiving
25 party must return or confirm destruction of all such materials, including copies
26 and/or summaries thereof.
27         13.   All “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL” Discovery
28 Materials submitted to or filed with the Court in the Action shall be lodged or
                                               12
                                 STIPULATED PROTECTIVE ORDER
 1 submitted for filing with an application to file under seal in accordance with this
 2 Court’s Local Rule 79-5, and that application should provide the requisite
 3 showing, based on competent evidence, of “good cause” or “compelling
 4 reasons” for an order sealing. If filing under seal is ordered, such materials shall
 5 only be available to the Court and persons authorized by the Protective Order in the
 6 Action. A party that seeks to file under seal any “CONFIDENTIAL” or “HIGHLY
 7 CONFIDENTIAL” Discovery Materials must comply with the local rules, standing
 8 orders, and/or chambers guidelines applicable to filing sealed documents. If a
 9 Party’s request to file “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
10 documents or information under seal is denied by the court, then the filing party
11 may file the information or documents in the public record unless otherwise
12 instructed by the court.
13         14.   Nothing in this Order shall prevent or otherwise restrict counsel from
14 rendering advice to their client and, in the course thereof, relying generally on the
15 examination of CONFIDENTIAL and/or HIGHLY CONFIDENTIAL Discovery
16 Materials; provided, however, that in rendering such advice and otherwise
17 communicating with such client, counsel shall not make specific disclosure of any
18 item so designated except pursuant to paragraph 15 or 16 below.
19         15.   Nothing in this Order shall restrict the use or disclosure by any party of
20 its own CONFIDENTIAL and/or HIGHLY CONFIDENTIAL Discovery Materials.
21         16.   Except for persons identified in subparagraphs 4(a),(c),(e), and (h) and
22 5(a),(c),(e), and (g) above, no person authorized under the terms of this Order to
23 receive access to CONFIDENTIAL and/or HIGHLY CONFIDENTIAL Discovery
24 Materials shall be granted access to them until such person has read this Order and
25 agrees in writing to be bound by it per the form attached hereto as Exhibit A. Upon
26 order of this Court, for good cause shown, these written agreements (Exhibit A)
27 shall be available for inspection by counsel for other parties or nonparties.
28         17.   All CONFIDENTIAL and/or HIGHLY CONFIDENTIAL Discovery
                                              13
                                 STIPULATED PROTECTIVE ORDER
 1 Materials produced in this Action, whether by a party or nonparty, and whether
 2 pursuant to Federal Rule of Civil Procedure, subpoena, agreement or otherwise, and
 3 all information contained therein or derived therefrom, shall be used solely for the
 4 preparation and trial of the Action (including any appeals and retrials), and may not
 5 be used for any other purpose, including business, governmental or commercial, or
 6 any other administrative or judicial proceedings or actions. Furthermore, for a
 7 period of two years from the conclusion of this Action, no attorney or other
 8 individual who has received or viewed HIGHLY CONFIDENTIAL Discovery
 9 Material under this Order shall have any involvement in patent prosecution related
10 to the same or substantially similar subject matter as the patent-in-suit or the
11 accused product in the Action;
12         18.    The provisions of this Order shall continue to apply to all
13 CONFIDENTIAL and/or HIGHLY CONFIDENTIAL Discovery Materials and
14 information after the Action has been terminated. After final disposition of the
15 Action (which is defined as the later of (1) dismissal of all claims and defenses in
16 the Action, with or without prejudice; and (2) final judgment herein after the
17 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
18 the Action, including the time limits for filing any motions or applications for
19 extension of time pursuant to applicable law), within 120 days of a written request
20 by the designating party, the receiving parties, at their election, shall either return or
21 destroy all CONFIDENTIAL and/or HIGHLY CONFIDENTIAL Discovery
22 Materials, as well as all copies, extracts and summaries thereof, except that counsel
23 for each party may maintain their respective litigation files, including motion
24 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
25 deposition and trial exhibits, expert reports, attorney work product, and consultant
26 and expert work product, even if such material contains protected material or other
27 paper filed with the Court. Alternatively, the Parties and/or any producing party
28 may agree in writing upon appropriate methods of destruction. Work product and
                                                14
                                  STIPULATED PROTECTIVE ORDER
 1 attorney-client privileged material is exempt from this provision. All counsel of
 2 record shall make certification of compliance herewith and shall deliver the same to
 3 counsel for the party who produced or designated the documents not more than 150
 4 days after final termination of the Action. The producing party agrees to make
 5 CONFIDENTIAL and/or HIGHLY CONFIDENTIAL Discovery Materials
 6 reasonably available to other outside counsel if requested for the purpose of
 7 establishing a claim or defense on behalf of the counsel in a controversy between
 8 counsel and the party, to establish a defense to a criminal charge or civil claim
 9 against counsel based upon conduct in which the party was involved, to respond to
10 allegations in any proceeding concerning the counsel’s representation of the party,
11 or pursuant to court order.
12         19.   In the event a party objects to the other party’s designation of any
13 material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” under this Order,
14 the objecting party shall initiate the dispute resolution process under Local Rule 37-
15 1. If the Parties are unable to agree on the proper designation of the material, the
16 objecting party may bring a motion, subject to the procedures of Local Rule 37-2, to
17 the Court for a ruling that the material shall not be so designated. If such a motion
18 is made, the designating party has the burden of establishing that each designation is
19 proper. If no such motion is made, the material will retain its designation. Any
20 documents or other material that have been designated “CONFIDENTIAL” or
21 “HIGHLY CONFIDENTIAL” shall be treated as such until such time as the Court
22 to whom this matter is assigned rules that such materials should not be treated as
23 designated, or in the case of “HIGHLY CONFIDENTIAL” Discovery Material,
24 should instead be treated as “CONFIDENTIAL.” The Designating Party shall
25 bear the burdens and the expenses of seeking protection of its confidential
26 material in this Court.
27         20.   This Order may be modified by the Court upon stipulation of the
28 Parties or on the motion of any party. This Order shall remain in effect after the
                                              15
                                 STIPULATED PROTECTIVE ORDER
 1 termination of this Action by final judgment, dismissal or otherwise.
 2         21.   Nothing contained in this Order, nor any action taken in compliance
 3 with it, shall:
 4               a.     Operate as an admission by any party that any particular
 5 document or information is, or is not, confidential;
 6               b.     Operate as an admission by any party that any particular
 7 document is, or is not, subject to discovery or admissible in evidence at the trial of
 8 the Action;
 9               c.     Prejudice the right of any party to contest the alleged relevancy,
10 admissibility, or discoverability of CONFIDENTIAL and/or HIGHLY
11 CONFIDENTIAL Discovery Materials; or
12               d.     Prejudice the right of any party to assert any privilege or
13 protection against disclosure, including a trade-secret privilege.
14         22.   This Order is intended to facilitate discovery of CONFIDENTIAL
15 and/or HIGHLY CONFIDENTIAL Discovery Materials for which the only
16 objection to disclosure or production is confidentiality. Each party reserves the right
17 to object to any disclosure of information or production of documents on any other
18 ground it may deem appropriate. Any party may move for relief from, or for
19 general or particular modification of, the mechanism for maintaining confidentiality
20 herein set forth or the application of this Order, in any particular circumstance.
21         23.   Non-parties who are required to produce confidential information in
22 response to a subpoena, and who in good faith believe that such material contains
23 confidential information, may rely on this Order and apply it to their production.
24         24.   Independent experts and consultants authorized to view information or
25 documents designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
26 under the terms of the Protective Order may retain custody of such copies as are
27 necessary for their participation in this Action. Other appropriate recipients
28 receiving “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Discovery
                                               16
                                 STIPULATED PROTECTIVE ORDER
 1 Materials from counsel shall not retain copies of such materials but instead shall
 2 either destroy such materials or return them to counsel within a reasonable period of
 3 time after counsel has determined in good faith that the recipient’s assistance in the
 4 Action is no longer needed.
 5         25.   The parties and any other person obtaining access to
 6 “CONFIDENTIAL” Discovery Materials pursuant to the Protective Order in the
 7 Action agree that the Court shall retain jurisdiction following judgment or dismissal
 8 to enforce the terms hereof.
 9         26.   The attorneys of record are responsible for employing reasonable
10 measures to control the duplication of, access to, and distribution of copies of
11 CONFIDENTIAL and/or HIGHLY CONFIDENTIAL Discovery Materials. Parties
12 shall not duplicate any such materials except for working copies and for filing in
13 court under seal. The attorneys of record are responsible for employing reasonable
14 measures to control the dissemination or revelation of confidential information.
15         27.   If some of the same information or materials that have been designated
16 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” under the terms of this
17 Order are found in a publicly available forum without violating the Order in the
18 Action, then such information or materials shall no longer be subject to the
19 restrictions of the Order in the Action.
20
21         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
     Dated: March 27, 2020                    ____________________________________
23                                                   KAREN L. STEVENSON
24                                            UNITED STATES MAGISTRATE JUDGE
25
26
27
28
                                                17
                                  STIPULATED PROTECTIVE ORDER
 1                                      EXHIBIT A
 2                       TO STIPULATED PROTECTIVE ORDER
 3         1.    I, ______________________________, of ___________________,
 4 declare under penalty of perjury under the laws of the United States of America that
 5 I have read the Stipulated Protective Order entered in Kandypens, Inc. v. Puff Corp.,
 6 Case No. 2:20-cv-00358-GW-KS, and agree to be bound by its terms with respect to
 7 any documents, material, or information designated or marked “CONFIDENTIAL”
 8 and/or “HIGHLY CONFIDENTIAL” that are furnished to me.
 9         2.    I agree to not disclose any CONFIDENTIAL and/or HIGHLY
10 CONFIDENTIAL Discovery Materials to anyone except as permitted by the
11 Protective Order.
12         3.    I agree to not make copies of any CONFIDENTIAL and/or HIGHLY
13 CONFIDENTIAL Discovery Materials furnished to me except as permitted by the
14 Protective Order.
15         4.    I agree to return all documents or materials designated as
16 CONFIDENTIAL or HIGHLY CONFIDENTIAL to the attorney who presented this
17 form to me within 60 days after the conclusion of this Action, whether by dismissal,
18 final judgment, or settlement.
19         5.    I consent to venue and jurisdiction in the United States District Court
20 for the Central District of California with regard to any proceedings to enforce the
21 terms of the Protective Order, even if such enforcement proceedings occur after
22 termination of the Action. I hereby appoint (name) _________________ located at
23 (address) _____________ as my California agent for service of process in
24 connection with the Action or any proceedings related to enforcement of this
25 Protective Order.
26         Date: __________ Signature: ________________________
27         City and State where sworn and signed: _______________________
28
                                              18
                                STIPULATED PROTECTIVE ORDER
